              Case 1:19-cr-00830-AT Document 42 Filed 09/14/20 Page 1 of 1




                                         17 Academy Street, Suite 305
                                          Newark, New Jersey 07102
                                            Phone: (973) 242-4700
                                             Fax: (973) 242-4701
                                         www.figginslaw.com BRANCH
                                                  OFFICES:


      140 East Ridgewood Avenue                                                   30 Wall Street 8th Floor
      Paramus, NJ 07640                                                          New York, NY 1005
Reply to Newark Office [X]



Of Counsel
Douglas Mitchell, Esq.
Linda Childs, Esq.
                                                         September 14, 2020

SENT VIA ECF
Honorable Analisa Torres
U.S. Southern District of NY
500 Pearl Street
New York, NY 10007

                             Re: USA v Michael Thomas, et al.
                                 Docket No.: 1:19-cr-00830
                                 Request for Emergency Out of State Travel

Your Honor,
        This firm represents Defendant, Michael Thomas, in the above-captioned matter. We are
seeking the courts permission for Michael Thomas to take an emergency trip to the State of Georgia
to tend to his sick father.
          Kristen McKeown, his pre-trial services officer, does not oppose his emergency travel.


                                                           Respectfully yours,
                                                           /s/ Montell Figgins

                                                           Montell Figgins, Esq.
                                                           Attorney for Defendant Michael Thomas
cc:       Nicolas Roos, Esq., Counsel for Plaintiff
          Rebekah Donaleski, Esq., Counsel for Plaintiff
          Jessica Lonergan, Esq., Counsel for Plaintiff
          Jason Erroy Foy, Esq, Counsel for Defendant Noel
